DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Request for Continued  Examination (RCE) with Amendments and Remarks filed on 2/23/2021, which have been made of record. Claims 1, 3, 5, 7-9, 11, 13, and 17-19 have been amended. Claim 20 has been added. Claims 1-20 are present for examination.

Response to Arguments
Applicant’s arguments, see Remarks, pages 12-15, filed 2/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No. 2014/0358737 A1 to Burke.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, as amended, it recites, inter alia, “generating a first virtual garment carousel for a user based at least in part on garment attributes of one or more garments the user has previously purchased, wherein the first virtual garment carousel comprises a plurality of garment images of a first type of garment; generating a first composite image of the user wearing a first outfit comprising a first garment and a second garment, wherein the first composite image comprises a user image, a first garment image, and a second garment image, wherein the first garment image is a garment image in the first virtual carousel, wherein the second garment image is an image of a garment that the user has previously purchased.” (Emphasis added.)
It is not clear whether the “garment that the user has previously purchased”, whose image is the second garment image, is included or different than the “one or more garments the user has previously purchased”, whose garment attributes are used to generate the first virtual garment carousel.
Claims 2-19 depend from claim 1 but fail to cure the deficiencies of claim 1. Claim 20 recites similar limitations of claim 1 discussed above. Therefore, claims 1-20 are rejected under 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph for being indefinite.
In addition, claim 3 recites, inter alia, “a plurality of garment images of garments that the user has previously purchased”. It is not clear whether the “garments that the user has previously purchased” are the same as or different than the 
Claim 4 recites, inter alia, “wherein the first virtual garment carousel comprises at least one garment image corresponding to a garment that the user has previously (i) saved in the first virtual garment carousel or (ii) purchased.” It is not clear whether the “garment that the user has previously purchased” is included in or different than the “one or more garments the user has previously purchased” and/or “garment that the user has previously purchased” recited in claim 1, from which claim 4 depends.
Claim 5 recites, inter alia, “wherein generating the first virtual garment carousel for a user based at least in part on garment attributes of one or more garments the user has previously purchased comprises: selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part on one or more garment attributes of each candidate garment in the plurality of candidate garments.” (Emphasis added.) It is not clear whether “the garment attributes of one or more garments” are the same as or different than the “one or more garment attributes of each candidate garment”. 
Claim 7 recites, inter alia, “wherein the second garment is a garment that the user has previously purchased”. It is not clear whether the “garment that the user has previously purchased” is included in or different than the “one or more garments the user has previously purchased” and/or “garment that the user has previously purchased” recited in claim 1, from which claim 7 depends. Claim 8 depends from claim 7 but fail to cure the deficiencies of claim 7.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 and 5-19 of U.S. Patent No. 10/430,867 in view of US Patent Publication No. 2014/0358737 A1 to Burke. 
16/587048
1
2
3
4
5
6
7
8
9
10
10/430,867
1&5
2&5
3&5
5
6&5
7&5
8&5
9&5
10&5
11&5
16/587048
11
12
13
14
15
16
17
18
19
20
10/430,867
12&5
13&5
14&5
15&5
16&5
17&5
18&5
1&5
19&5
1&5


16/587,048 Claim 1
10/430,867 Claims 1&5
Tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a computing system to perform a method comprising: 
(Claim 1) Tangible, non-transitory computer-readable media comprising 
instructions encoded therein, wherein the instructions, when executed by one or 
more processors, cause a computing system to perform a method comprising:  

(Claim 1) generating a first virtual garment carousel for a user, wherein the first virtual garment carousel comprises a plurality of garment images of a first type of garment, …
generating a first composite image of the user wearing a first outfit comprising a first garment and a second garment,
(Claim 1) generating a first composite image of the user wearing a first outfit comprising a first garment and a second garment,
wherein the first composite image comprises a user image, a first garment image, and a second garment image, 
(Claim 1) wherein the first composite image comprises a user image, a first garment image, and a second garment image,
wherein the first garment image is a garment image in the first virtual garment carousel,
(Claim 1) wherein the first garment image is a garment image in the first virtual garment carousel, 
wherein the second garment image is an image of a garment that the user has previously purchased, and
(Claim 1) wherein the second garment image is an image of a second type of garment, and

(Claim 1) wherein garment fit points in the first and second garment images align with corresponding fit points in the user image;  
displaying the first composite image in a graphical user interface;
(Claim 1) displaying the first composite image in a graphical user interface;  
receiving a garment change command via the graphical user interface to change from the first garment image to a next garment image in the first virtual garment carousel;
(Claim 1) receiving a garment change command via the graphical user interface to change from the first garment image to a next garment image in the first virtual garment carousel;  
in response to receiving the garment change command, generating a second composite image of the user wearing a second outfit comprising the second garment and a third garment, 
(Claim 1) in response to receiving the garment change command, generating a second composite image of the user wearing a second outfit comprising the second garment and a third garment,
wherein the second composite image comprises the user image, the second garment image, and a third garment image, 
(Claim 1) wherein the second composite image comprises the user image, the second garment image, and a third garment image, 
wherein the third garment image is the next garment image in the first virtual garment carousel, and
(Claim 1) wherein the third garment image is the next garment image in the first virtual garment carousel, and

(Claim 1) wherein garment fit points of the second and third garment images align with corresponding fit points in the user image;  and 
displaying the second composite image in the graphical user interface.
(Claim 1) displaying the second composite image in the graphical user interface.


Claims 1 and 5 of 10/430,867 does not disclose “the second garment image is an image of a garment that the user has previously purchased”. On the other hand, Burke discloses the second garment image is an image of a garment that the user has previously purchased (Burke, para. [0038], disclosing the user to select the top dress item from multiple different displayed top dress items already owned by the user, and select a bottom dress item from multiple different displayed bottom dress items already owned by the user). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Claims 1 and 5 of 10/430,867 and Burke to allow the second garment image to be an image of garment that the user has previously purchased. The suggestion/motivation would have been to provide a clothing style selection and matching display interface and address clothes matching, as suggested by Burke (see Burke, paras. [0003] and [0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-11, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2007/0294142 A1 to Kattner in view of US Patent Publication No. 2014/0358737 A1 to Burke, US Patent No. 9,405,446 to Haitani et al., and US Patent No. 5,937,081 to O’Brill et al.
Regarding claim 1, Kattner discloses tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a computing system to perform functions comprising (Kattner, para. [0011], disclosing computer-based systems, part of the software for a user to try on apparel resides on the user’s computer): 
generating a first virtual garment list for a user, wherein the first virtual garment list comprises a plurality of garment images of a first type of garment ; 
generating a first composite image of the user wearing a first outfit comprising a first garment and a second garment (Kattner, para. [0047], disclosing the user can select a preferred apparel item and put on the working image, if the working image has other apparel items being put on before, the new one will be merged with the old ones and the model, by either replace an old item or add a new item, and form a composite image of the model, para. [0050], disclosing the user can use the “Put on” option to put the selected item on the model and the item is stored in the layer array of the model, and the system displays a composite image of the model wearing the item merged with other items being previously put on the model, if the user chooses “OK”, the composite image of the model will be displayed on the left side of screen 1, as the working image, indicating the selected item can be a first garment, and the other items previously put on the model can include a second garment, and the composite image can be a first composite image of the user wearing a first outfit comprising a first wherein the first composite image comprises a user image, a first garment image, and a second garment image (Kattner, para. [0046], disclosing the user can choose “Build a Model” to create a new model by loading a digital image of a person into the system, the person in the image could be the user, the image can be clipped and edited and combined with a body type and shape to create a new model, an image of the model can be displayed as the working image, para. [0047], disclosing the user can select a preferred apparel item and put on the working image, if the working image has other apparel items being put on before, the new one will be merged with the old ones and the model, by either replace an old item or add a new item, and form a composite image of the model, para. [0050], disclosing the user can use the “Put on” option to put the selected item on the model and the item is stored in the layer array of the model, and the system displays a composite image of the model wearing the item merged with other items being previously put on the model, if the user chooses “OK”, the composite image of the model will be displayed on the left side of screen 1, as the working image, indicating the image of the model can be the user image, the selected item can be the first garment image, the previously put on items can include a second garment image), wherein the first garment image is a garment image in the first virtual garment list (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, the user can select a preferred apparel item and put on the working image, if the working image has other apparel items being put on before, the new one will be merged with the old ones and the model, by either replace an old item or add a new item, and form a composite image of the model, para. [0048], disclosing several , wherein the second garment image is an image of a second type of garment (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, the user can select a preferred apparel item and put on the working image, if the working image has other apparel items being put on before, the new one will be merged with the old ones and the model, by either replace an old item or add a new item, and form a composite image of the model, para. [0050], disclosing after the user chose an apparel type and a sub type, the system displays several small images of apparel items in the chosen category at the left bottom of the screen, called “icon of item 1”, “icon of item 2” etc. as shown in FIG. 5, the apparel items in the chosen category are arranged in pages and the user can browse the pages manually or automatically, the user can use the “Put on” option to ; 
displaying the first composite image in a graphical user interface (Kattner, para. [0047], disclosing the user can select a preferred apparel item and put on the working image, if the working image has other apparel items being put on before, the new one will be merged with the old ones and the model, by either replace an old item or add a new item, and form a composite image of the model, para. [0050], disclosing the user can use the “Put on” option to put the selected item on the model and the item is stored in the layer array of the model, and the system displays a composite image of the model wearing the item merged with other items being previously put on the model, if the user chooses “OK”, the composite image of the model will be displayed on the left side of screen 1, as the working image); 
receiving a garment change command via the graphical user interface to change from the first garment image to a next garment image in the first virtual garment list (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, para. [0048], disclosing several images of the model, each image wearing a different apparel item in ; 
in response to receiving the garment change command, generating a second composite image of the user wearing a second outfit comprising the second garment and a third garment, wherein the second composite image comprises the user image, the second garment image, and a third garment image, wherein the third garment image is the next garment image in the first virtual garment list (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, para. [0048], disclosing several images of the model, each image wearing a different apparel item in the action are displayed on screen 1 simultaneously, all the apparel items in the action are arranged in different pages, and the user can browse the pages by choosing "First", "Next", "Prev", "Last", and "Goto" options. FIG. 5, showing icons of items, the user can select a preferred apparel item and put on the working image, if the working image has other apparel items being put on before, the new one will be merged with the old ones and the model, by either replace an old item or add a new item, and form a composite image of the model, para. [0050], disclosing after the user chose an apparel type and a sub type, the system displays several small images of apparel items in the chosen category at the left bottom of the screen, called “icon of item 1”, “icon of item 2” etc. as shown in FIG. 5, the apparel items in the chosen category are arranged in pages and the user can browse the pages by choosing "First", "Next", "Prev", "Last", and "Goto" button, the user can use the “Put on” option to put the selected item on the model and the item is stored in the layer array of the model, and the system displays a composite image of the model wearing the item merged with other items being previously put on the model, indicating the user choosing “Next” to browse the item and choose the item and put on the model can correspond to a garment change command via the graphical user interface to change from the first garment image to a next garment image in the first virtual garment list, in response, the generated composite image can be a second composite image of the user wearing a second outfit comprising the previously put on item as the second garment and the newly selected item as a third garment, the second ; and 
displaying the second composite image in the graphical user interface (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, para. [0048], disclosing several images of the model, each image wearing a different apparel item in the action are displayed on screen 1 simultaneously, all the apparel items in the action are arranged in different pages, and the user can browse the pages by choosing "First", "Next", "Prev", "Last", and "Goto" options. FIG. 5, showing icons of items, the user can select a preferred apparel item and put on the working image, if the working image has other apparel items being put on before, the new one will be merged with the old ones and the model, by either replace an old item or add a new item, and form a composite image of the model, para. [0050], disclosing after the user chose an apparel type and a sub type, the system displays several small images of apparel items in the chosen category at the left bottom of the screen, called “icon of item 1”, “icon of item 2” etc. as shown in FIG. 5, the apparel items in the chosen category are arranged in pages and the user can browse the pages by choosing "First", "Next", "Prev", "Last", and "Goto" button, the user can use the “Put on” option to put the selected item on the model and the item is stored in the layer array of the model, and the system displays a composite image of the model wearing the item merged with other items being previously put on the model, indicating the user choosing “Next” to browse the item and choose the item and put on the model can correspond to a garment change command via the graphical user . 
However, Kattner does not expressly disclose the first virtual garment list is a first virtual garment carousel generated based at least in part on garment attributes of one or more garments the user has previously purchased, wherein the second garment image is an image of a garment that the user has previously purchased, wherein garment fit points in the first and second garment images align with corresponding fit points in the user image, and wherein garment fit points of the second and third garment images align with corresponding fit points in the user image.
On the other hand, Burke discloses the first virtual garment list generated based at least in part on garment attributes of one or more garments the user has previously purchased (Burke, para. [0038], disclosing the user to select the top dress item from multiple different displayed top dress items already owned by the user, indicating the multiple different displayed top dress items can correspond to a first virtual garment list generated based at least in part on garment attributes of the top dress items already owned by the user as one or more garments the user has previously purchased), wherein the second garment image is an image of a garment that the user has previously purchased (Burke, para. [0038], disclosing the user to select the top dress item from multiple different displayed top dress items already owned by the user, and select a bottom dress item from multiple different displayed bottom dress items already owned by the user, indicating the selected 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Kattner with Burke to allow the second garment image to be an image of garment that the user has previously purchased. The suggestion/motivation would have been to provide a clothing style selection and matching display interface and address clothes matching, as suggested by Burke (see Burke, paras. [0003] and [0018]).
However, Kattner or Burke does not expressly disclose the first virtual garment list is a first virtual garment carousel, wherein garment fit points in the first and second garment images align with corresponding fit points in the user image, and wherein garment fit points of the second and third garment images align with corresponding fit points in the user image.
On the other hand, Haitani discloses presenting a list of garment images in a virtual garment carousel (Haitani, col. 3, lines 49-52, disclosing rotating through a carousel of image slices, col. 4, lines 26-42, disclosing interactive image presentation may be used for displaying thumbnail images of collections of dresses, coats, etc., col. 11, lines 19-26, disclosing configuration of image carousel of item images, FIG. 6, showing multiple item images of a person wearing a garment, indicating the item images can be a list of garment images configured as a virtual garment carousel).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by Kattner in view of Burke with presenting the garment images as a virtual garment carousel disclosed by 
However, Kattner, Burke, or Haitani does not expressly disclose wherein garment fit points in the first and second garment images align with corresponding fit points in the user image, and wherein garment fit points of the second and third garment images align with corresponding fit points in the user image.
On the other hand, O’Brill discloses wherein garment fit points in the first and second garment images align with corresponding fit points in the user image (O’Brill, col. 7, lines 1-4, disclosing the shirt image having shirt matching points to facilitate conforming the shirt image to the body image, lines 9-11, pants image having pants match points to facilitate conforming the pants image to the body image, lines 21-29, disclosing the body image has body match points identified on the body image, lines 49-65, disclosing the shirt image is selected and combined with the body image as user selected image, the shirt measure and match points are compared with the corresponding body match points, the shirt match points are adjusted to correspond substantially to the associated body match points, col. 8, lines 18-29, disclosing the pants image is adjusted to conform more closely to the body image, wherein the pant match points are adjusted to correspond to the associated body match points, and the resulting user selected image displayed on the screen display includes the body image combined with the adjusted shirt image and the adjusted pants image, FIGs. 8-13, , and wherein garment fit points of the second and third garment images align with corresponding fit points in the user image (O’Brill, col. 7, lines 1-4, disclosing the shirt image having shirt matching points to facilitate conforming the shirt image to the body image, lines 9-11, pants image having pants match points to facilitate conforming the pants image to the body image, lines 21-29, disclosing the body image has body match points identified on the body image, lines 49-65, disclosing the shirt image is selected and combined with the body image as user selected image, the shirt measure and match points are compared with the corresponding body match points, the shirt match points are adjusted to correspond substantially to the associated body match points, col. 8, lines 18-29, disclosing the pants image is adjusted to conform more closely to the body image, wherein the pant match points are adjusted to correspond to the associated body match points, and the resulting user selected image displayed on the screen display includes the body image combined with the adjusted shirt image and the adjusted pants image, FIGs. 8-13, showing the match points of the shirt image, the pants image, and the user image matching each other, FIGs. 14A and 14B, showing the user can select different shirts and/or pants then conform the shirts and/or pants to match customer match points, indicating when selecting new pants, the match points can be garment fit points in the new pants image as the third garment image and the shirt image as the second garment image align with corresponding body match points as the fit points in the user image).


Regarding claim 2, the combination of Kattner, Burke, Haitani, and O’Brill disclose the tangible, non-transitory computer-readable media of claim 1, wherein at least some fit points in the first garment image align with at least some fit points in the second garment image (O’Brill, col. 7, lines 1-4, disclosing the shirt image having shirt matching points to facilitate conforming the shirt image to the body image, lines 9-11, pants image having pants match points to facilitate conforming the pants image to the body image, lines 21-29, disclosing the body image has body match points identified on the body image, lines 49-65, disclosing the shirt image is selected and combined with the body image as user selected image, the shirt measure and match points are compared with the corresponding body match points, the shirt match points are adjusted to correspond substantially to the associated body match points, col. 8, lines 18-29, disclosing the pants image is adjusted to conform more closely to the body image, wherein the pant match points are adjusted to correspond to the associated body match points, and the resulting user selected image displayed on the screen display includes the body image combined with the adjusted shirt image and the , and wherein at least some fit points in the third garment image align with at least some fit points in the second garment image (O’Brill, col. 7, lines 1-4, disclosing the shirt image having shirt matching points to facilitate conforming the shirt image to the body image, lines 9-11, pants image having pants match points to facilitate conforming the pants image to the body image, lines 21-29, disclosing the body image has body match points identified on the body image, lines 49-65, disclosing the shirt image is selected and combined with the body image as user selected image, the shirt measure and match points are compared with the corresponding body match points, the shirt match points are adjusted to correspond substantially to the associated body match points, col. 8, lines 18-29, disclosing the pants image is adjusted to conform more closely to the body image, wherein the pant match points are adjusted to correspond to the associated body match points, and the resulting user selected image displayed on the screen display includes the body image combined with the adjusted shirt image and the adjusted pants image, FIGs. 8-13, showing the match points of the shirt image, the pants image, and the user image matching each other, FIGs. 14A and 14B, showing the user can select different shirts and/or pants then conform the shirts and/or pants to match customer match points, indicating after trying new pants, match points 1122 and 1134 as some fit points in the . Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by Kattner, Burke, and Haitani with aligning match points of shirts, pants, and body disclosed by O’Brill. The suggestion/motivation would have been to facilitate the visualization of the person wearing a shirt and pants corresponding to the shirt image and the pants image without the person actually wearing the shirt and the pant, as suggested by O’Brill (see O’Brill, col. 8, lines 37-43).

Regarding claim 4, the combination of Kattner, Burke, Haitani, and O’Brill discloses the tangible, non-transitory computer-readable media of claim 1,wherein the first virtual garment carousel comprises at least one garment image corresponding to a garment that the user has previously (i) saved in the first virtual garment carousel or (ii) purchased (Burke, para. [0038], disclosing the user to select the top dress item from multiple different displayed top dress items already owned by the user, Haitani, col. 3, lines 49-52, disclosing rotating through a carousel of image slices, col. 4, lines 26-42, disclosing interactive image presentation may be used for displaying thumbnail images of collections of dresses, coats, etc., col. 11, lines 19-26, disclosing configuration of image carousel of item images, FIG. 6, showing multiple item images of a person wearing a garment, indicating the item images can be a list of garment images configured as a virtual garment carousel). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Kattner with Burke to allow the second garment image to be an image of 

Regarding claim 5, the combination of Kattner, Burke, Haitani, and O’Brill disclose the tangible, non-transitory computer-readable media of claim 1, wherein generating the first virtual garment carousel for a user based at least in part on argument attributes of one or more garments the user has previously purchased comprises: selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part on one or more garment attributes of each candidate garment in the plurality of candidate garments (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, action type also include choose colors, choose styles,  if the action type is choose colors, apparel items with different colors in a color group but the same style will be put on the model, para. [0048], disclosing several images of the model, each image wearing a different apparel item in the action are displayed on screen 1 simultaneously, all the apparel items in the action  and storing at least one garment image for each garment in the selected set of garments in the first virtual garment carousel (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, action type also include choose colors, choose styles,  if the action type is choose colors, apparel items with different colors in a color group but the same style will be put on the model, para. [0048], disclosing several images of the model, each image wearing a different apparel item in the action are displayed on screen 1 simultaneously, all the apparel items in the action are arranged in different pages, and the user can browse the pages by choosing "First", "Next", "Prev", "Last", and "Goto" options. FIG. 5, showing icons of items, the user can select a preferred apparel item and put on the working image, if the working image has other apparel items being put on before, the new one will be merged with the  Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by Kattner and Burke with presenting the garment images as a virtual garment carousel disclosed by Haitani. The suggestion/motivation would have been for generating and updating an efficient configuration for display of item images in order to present the contents of a collection of item images to a user in a space-efficient and visually pleasing manner, as suggested by Haitani (see Haitani, Abstract).

Regarding claim 9, the combination of Kattner, Burke, Haitani, and O’Brill disclose the tangible, non-transitory computer-readable media of claim 1, wherein generating the first virtual garment carousel for a user based at least in part on garment attributes of one or more garments the user has previously purchased comprises: selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part on one or more personalized garment rules for the user (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, action type also include choose colors, choose styles,  if the action type is choose colors, apparel items with different colors in a color group but the same style will be put on the model, para. [0048], disclosing several images of the model, each image wearing a different apparel item in the action are displayed on screen 1 simultaneously, all the apparel items in the action are arranged in different pages, and the user can browse the pages by choosing "First", "Next", "Prev", "Last", and "Goto" options. FIG. 5, showing icons of items, the user can select a preferred apparel item and put on the working image, if the working image has other apparel items being put on before, the new one will be merged with the old ones and the model, by either replace an old item or add a new item, and form a composite image of the model, para. [0050], disclosing after the user chose an apparel type and a sub type, the system displays several small images of apparel items in the chosen category at the left bottom of the screen, called “icon of item 1”, “icon of item 2” etc. as shown in FIG. 5, indicating type, sub-type, color, and/or style can be personalized garment rules for the user on which selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part); and storing at least one garment image for each garment in the selected set of garments in the first virtual garment carousel (Kattner, para.  Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by Kattner and Burke with presenting the garment images as a virtual garment carousel disclosed by Haitani. The suggestion/motivation would have been for generating and updating an efficient configuration for display of item images in order to present the contents of a collection of item images to a user in a space-efficient and visually pleasing manner, as suggested by Haitani (see Haitani, Abstract). 

Regarding claim 10, the combination of Kattner, Burke, Haitani, and O’Brill disclose the tangible, non-transitory computer-readable media of claim 9, wherein the one or more personalized garment rules for the user comprises one or more of: (i) a fit index threshold rule that selects candidate garments having a fit index for the user greater than a predefined fit index threshold, (ii) a composite fit index threshold rule that selects candidate garments that, when combined with the second garment, result in a composite fit index greater than a predefined composite fit index threshold, (iii) a color rule that selects candidate garments only from a predefined set of color families, (iv) a brand rule that selects candidate garments only from a predefined set of brands, and (v) a price rule that selects candidate garments only within a predefined price range (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, action type also include choose colors, choose styles,  if the action type is choose colors, apparel items with different colors in a color group but the same style will be put on the model, an exemplary color group is sharp . 

Regarding claim 11, the combination of Kattner, Burke, Haitani, and O’Brill disclose the tangible, non-transitory computer-readable media of claim 10, wherein generating the first virtual garment carousel for a user based at least in part on garment attributes of one or more garments the user has previously purchased further comprises: selecting, from the set of garments based at least in part on the one or more personalized garment rules for the user, a subset of garments based at least in part on one or more style rules for the user (Kattner, para. [0047], disclosing actions of the user such as choose styles, choose colors to choose apparel items in a category with different styles or different colors, and apparel type option defines the category of apparel to compare if the action type is choose styles, Haitani, col. 3, lines 49-52, disclosing rotating through a carousel of image slices, col. 4, lines 26-42, disclosing interactive image presentation may be used for displaying thumbnail images of collections of dresses, coats, etc., col. 11, lines 19-26, disclosing configuration of image carousel of item images, FIG. 6, showing multiple item images of a person wearing a garment, indicating the apparel items as the set of garments and the chosen ones based on styles can be the selected set of garments for the first virtual garment carousel based at least in part on one or more style rules for); and storing at least one garment image for each garment in the selected subset of garments in the first virtual garment carousel (Kattner, para. [0047], disclosing actions of the user such as choose styles, choose colors to choose apparel items in a category with different styles or different colors, and apparel type option defines the category of apparel to compare if the action type is choose styles, Haitani, col. 3, lines 49-52, disclosing rotating through a carousel of image slices, col. 4, lines 26-42, disclosing interactive image presentation may be used for displaying thumbnail images of collections of dresses, coats, etc., col. 11, lines 19-26, disclosing configuration of image carousel of item images, FIG. 6, showing multiple item images of a person wearing a garment, indicating the apparel items as candidate garments and the chosen ones based on styles, colors, or types can be the selected set of garments for the first virtual garment carousel based at least in part on one or more rules related to styles, colors, and/or types and the displayed apparel images can be the garment image stored for each selected garments in the first virtual garment carousel). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by Kattner and Burke with presenting the garment images as a virtual garment carousel disclosed by Haitani. The suggestion/motivation would have been for generating and updating an efficient configuration for display of item images in order to present the contents of a collection of item images to a user in a space-efficient and visually pleasing manner, as suggested by Haitani (see Haitani, Abstract). 

Regarding claim 13, the combination of Kattner, Burke, Haitani, and O’Brill disclose the tangible, non-transitory computer-readable media of claim 1, wherein generating the first virtual garment carousel for the user based at least in part on garment attributes of one or more garments the user has previously purchased comprises: prioritizing garments in the first virtual garment carousel for the user based on one or more of: (i) a fit index rule that prioritizes candidate garments with a higher fit index for the user over candidate garments with a lower fit index for the user, (ii) a composite fit index rule that prioritizes candidate garments that result in a higher composite fix index for the user when combined with the second garment over candidate garments that result in a lower composite fix index for the user when combined with the second garment, (iii) a color rule that prioritizes candidate garments of certain colors, (iv) a brand rule that prioritizes candidate garments from certain brands over candidate garments from other brands, and (v) a price rule that prioritizes candidate garments within a price range over candidate garments outside of the price range for the user (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, action type also include choose colors, choose styles,  if the action type is choose colors, apparel items with different colors in a color group but the same style will be put on the model, "Order" option defines the sequence of apparel items to display, an exemplary order is "By Hue" when the action type is "Choose Colors", if the order option is "By Hue", apparel items with colors in similar hue will display consecutive, Haitani, col. 3, lines 49-52, disclosing rotating through a carousel of image slices, col. 4, lines 26-42, disclosing interactive image presentation may be used for displaying thumbnail images of collections of dresses, coats, etc., col. 11, lines 19-26, disclosing configuration of image carousel of item  Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by Kattner and Burke with presenting the garment images as a virtual garment carousel disclosed by Haitani. The suggestion/motivation would have been for generating and updating an efficient configuration for display of item images in order to present the contents of a collection of item images to a user in a space-efficient and visually pleasing manner, as suggested by Haitani (see Haitani, Abstract). 

Regarding claim 16, the combination of Kattner, Burke, Haitani, and O’Brill disclose the tangible, non-transitory computer-readable media of claim 1, wherein the graphical user interface, before receiving the garment change command, displays the third garment image separately from the first composite image of the first virtual garment carousel to provide a preview to the user (Kattner, FIG. 5, showing icons of items, the user can select a preferred apparel item and put on the working image, if the working image has other apparel items being put on before, the new one will be merged with the old ones and the model, by either replace an old item or add a new item, and form a composite image of the model, para. [0050], disclosing after the user chose an apparel type and a sub type, the system displays several small images of apparel items in the chosen category at the left bottom of the screen, called “icon of item 1”, “icon of item 2” etc. as shown in FIG. 5, the apparel items in the chosen , and wherein the graphical user interface, after receiving the garment change command, displays the first garment image separately from the second composite image of the first virtual garment carousel to provide a previous view to the user and displays a fourth garment image separately from the second composite image of the first virtual garment carousel to provide a preview to the user (Kattner, para. [0047], disclosing the user can choose the “Choose an Action” button, then the user can choose apparel types and sub-types, para. [0048], disclosing several images of the model, each image wearing a different apparel item in the action are displayed on screen 1 simultaneously, all the apparel items in the action are arranged in different pages, and the user can 

Regarding claim 20, it recites similar limitations discussed above with respect to claim 1. The rationale of claim 1 rejection is applied to reject claim 20.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kattner, Burke, Haitani, and O’Brill as applied to claim 1 above, and further in view of US Patent Publication No. 2016/0202885 A1 to Park et al.
Regarding claim 3, the combination of Kattner, Burke, Haitani, and O’Brill discloses the tangible, non-transitory computer-readable media of claim 1, wherein the second garment image is a garment image from a second virtual garment list, wherein the second virtual garment list comprises a plurality of garment images of garments that the user has previously purchased (Burke, para. [0038], disclosing the user to select the top dress item from multiple different displayed top dress items already owned by the user, and select a bottom dress item from multiple different displayed bottom dress items already owned by the user, indicating the selected  
However, Kattner, Burke, Haitani, or O’Brill does not expressly disclose a second virtual garment carousel, wherein the second virtual garment carousel comprises a plurality of garment images. 
On the other hand, Park discloses the second garment image is a garment image from a second virtual garment carousel, wherein the second virtual garment carousel comprises a plurality of garment images of second type of garment (Park, FIGs. 3A-3C, showing the top and bottom types of garments from two collections of garments, the upper type garment collection can correspond to the first virtual garment carousel and the lower type garment collection can correspond to the second virtual garment carousel comprising a plurality of garment images of the lower type as the second type of garment). Because Burke discloses multiple different displayed bottom dress items already owned by the user, combining Park into the combination of Kattner, Burke, Haitani, and O’Brill could have the second virtual garment carousel comprises a plurality of garment images comprises a plurality of garment images of garments that the user has previously purchased.
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by the combination of Kattner, Burke, Haitani, and O’Brill with allowing users selecting different types of garments from upper and lower collections disclosed by Park. The suggestion/motivation would have been for performing efficient interaction with a user, as suggested by Park (see Park, para. [0008]).

Claims 6-8, 12, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kattner, Burke, Haitani, and O’Brill as applied to claims 1 and 5 above, and further in view of US Patent Publication No. 2014/0176565 A1 to Adeyoola et al.
Regarding claim 6, the combination of Kattner, Burke, Haitani, and O’Brill discloses the tangible, non-transitory computer-readable media of claim 5. However, Kattner, Burke, Haitani, or O’Brill does not expressly disclose wherein the garment attributes of the plurality of candidate garments comprise one or more of: (i) how often a stylist has recommended a candidate garment to other users, (ii) how many other users have purchased the candidate garment, (iii) how many other users have liked the candidate garment via social media, (iv) how often other users have shared composite images comprising the candidate garment via social media, (v) how many friends of the user have purchased the candidate garment, (vi) how often friends of the user have liked the candidate garment via social media, (vii) how often friends of the user have shared composite images comprising the candidate garment via social media, and (viii) a fit index that quantifies a degree to which the candidate garment fits the user. 
On the other hand, Adeyoola discloses the garment attributes of the plurality of candidate garments comprise one or more of: (i) how often a stylist has recommended a candidate garment to other users, (ii) how many other users have purchased the candidate garment, (iii) how many other users have liked the candidate garment via social media, (iv) how often other users have shared composite images comprising the candidate garment via social media, (v) how many friends of the user have purchased the candidate garment, (vi) how often friends of the user have liked the candidate garment via social media, (vii) how often friends of the user have shared composite images comprising the candidate garment via social media, and (viii) a fit index that quantifies a degree to which the candidate garment fits the user (Adeyoola, para. [0325], disclosing the garment information showing the recommended actual size, para. [0472]-para. [0476], disclosing loyalty card integration to track the user with the picture of the user’s model, saving size and outfits, look books displaying the most ‘liked’ looks, para. [0476], disclosing styling advice given based on skin tone, size and shape, para. [0490], disclosing style wall with the most liked outfit of the month, indicating the garment attributes can include recommended actual size as fit index, or most liked looks corresponding to how many other users have liked the looks with candidate garment via social media).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by the combination 

Regarding claim 7, the combination of Kattner, Burke, Haitani, and O’Brill discloses the tangible, non-transitory computer-readable media of claim 5, wherein generating the first virtual garment carousel for a user comprises: selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments (Kattner, para. [0047], disclosing actions of the user such as choose styles, choose colors to choose apparel items in a category with different styles or different colors, and apparel type option defines the category of apparel to compare if the action type is choose styles, Haitani, col. 3, lines 49-52, disclosing rotating through a carousel of image slices, col. 4, lines 26-42, disclosing interactive image presentation may be used for displaying thumbnail images of collections of dresses, coats, etc., col. 11, lines 19-26, disclosing configuration of image carousel of item images, FIG. 6, showing multiple item images of a person wearing a garment, indicating the apparel items as candidate garments and the chosen ones based on styles, colors, or types can be corresponding to selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments); and storing at least one garment image for each garment in the selected set of garments in the first virtual garment carousel (Kattner, para. [0047], disclosing actions of the user such as choose styles, choose colors to choose apparel items in a category with different styles or different colors, and . Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by Kattner and Burke with presenting the garment images as a virtual garment carousel disclosed by Haitani. The suggestion/motivation would have been for generating and updating an efficient configuration for display of item images in order to present the contents of a collection of item images to a user in a space-efficient and visually pleasing manner, as suggested by Haitani (see Haitani, Abstract).
However, Kattner, Burke, Haitani, or O’Brill does not expressly disclose wherein generating the first virtual garment carousel for a user comprises: selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part on each candidate garment's relationship to the second garment. 
 selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part on each candidate garment's relationship to the second garment (Adeyoola, para. [0426], disclosing the user could get recommendation that one of the garments they are trying out has complementary garments, para. [0427], disclosing from a stylist that some garments go well together, para. [0976], disclosing providing recommended garments that go with what is being worn and also fit with the style that has been bought by the user in the past, indicating the set of garments for the first virtual garment carousel can be selected from candidate garments based at least in part on each candidate garment complementary relationship to the garment the user is trying out as the second garment). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by the combination of Kattner, Burke, Haitani, and O’Brill with selecting complimentary garments to what the user is trying on disclosed by Adeyoola. The suggestion/motivation would have been for personalize the user’s outfit, as suggested by Adeyoola (see Adeyoola, para. [0976]).

Regarding claim 8, the combination of Kattner, Burke, Haitani, O’Brill, and Adeyoola disclose the tangible, non-transitory computer-readable media of claim 7, wherein each candidate garment's relationship to the second garment comprises one or more of: (i) how often a stylist has recommended a candidate garment in combination with the second garment, (ii) how many other users have purchased both the candidate garment and the second garment, (iii) how often other users have shared images showing the candidate garment with the second garment via social media, (iv) how often other users have liked images showing the candidate garment with the second garment via social media, (v) how many friends of the user have purchased both the candidate garment and the second garment, (vi) how often friends of the user have shared images showing the candidate garment with the second garment via social media, (vii) how often friends of the user have liked images showing the candidate garment with the second garment via social media, and (viii) a composite fit index that quantifies a degree to which both the candidate garment and the second garment fit the user (Adeyoola, para. [0426], disclosing the user could get recommendation that one of the garments they are trying out has complementary garments, the complementary garments could be from previous shopping behavior of other users, para. [0427], disclosing from a stylist that some garments go well together, the recommendations can also be crowd sourced from the user base and they could come with recommendations on what fits together, indicating the each candidate garment’s relationship with the second garment can include how many other users have purchased both the candidate garment and the second garment corresponding to the previous shopping behavior of other users). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by the combination of Kattner, Burke, Haitani, and O’Brill with selecting complimentary garments to what the user is trying on disclosed by Adeyoola. The suggestion/motivation would have been for personalize the user’s outfit, as suggested by Adeyoola (see Adeyoola, para. [0976]).

 claim 12, the combination of Kattner, Burke, Haitani, and O’Brill discloses the tangible, non-transitory computer-readable media of claim 11. However, Kattner, Burke, Haitani, or O’Brill does not expressly disclose wherein the one or more style rules for the user comprise one or more of: (i) a color clash rule that selects subset garments only from a predefined set of garments that do not conflict with a color attribute of the user, and (ii) a fit clash rule that selects subset garments only from a predefined set of garments that do not conflict with a fit attribute of the user. 
On the other hand, Adeyoola discloses the one or more style rules for the user comprise one or more of: (i) a color clash rule that selects subset garments only from a predefined set of garments that do not conflict with a color attribute of the user, and (ii) a fit clash rule that selects subset garments only from a predefined set of garments that do not conflict with a fit attribute of the user (Adeyoola, para. [0325], disclosing the garment information showing the recommended actual size, para. [0476], disclosing styling advice given based on skin tone, size and shape, indicating the style rules can include a fit clash rule that selects subset garments only from a predefined set of garments that do not conflict with a fit attribute of the user according to the recommended actual size). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by the combination of Kattner, Burke, Haitani, and O’Brill with providing garment information and recommendations to the user with fit attributes (corresponding to size recommendations) disclosed by Adeyoola. The suggestion/motivation would have been to supply its users with accurate visualization 

Regarding claim 14, the combination of Kattner, Burke, Haitani, and O’Brill discloses the tangible, non-transitory computer-readable media of claim 1, wherein the method further comprises: receiving an save command from the user via the graphical user interface (Kattner, para. [0044], disclosing the “File menu” includes options of “File/Save”, para. [0045], disclosing the user may load a previous saved model by the user, the image of the previous saved model will be displayed on the screen, this image is called the working image, para. [0049], disclosing the user can chose “File/Save: to save the mode, so the user can use the model next time); and in response to receiving the save command, saving at least the image of the user in the tangible, non-transitory computer-readable media (Kattner, para. [0044], disclosing the “File menu” includes options of “File/Save”, para. [0045], disclosing the user may load a previous saved model by the user, the image of the previous saved model will be displayed on the screen, this image is called the working image, para. [0049], disclosing the user can chose “File/Save: to save the mode, so the user can use the model next time). 
However, Kattner, Burke, Haitani, or O’Brill does not expressly disclose receiving an outfit save command from the user via the graphical user interface; and in response to receiving the outfit save command, saving at least the second composite image of the user wearing the second outfit in the tangible, non-transitory computer-readable media.
receiving an outfit save command from the user via the graphical user interface (Adeyoola, para. [0349], disclosing the user can save clothes to the user profile and store those in a “wardrobe”, para. [0451], disclosing trying on and saving outfits, para. [0558], disclosing saving your favourite looks in your wardrobe for future reference, para. [0759], disclosing the user would be able to see his or her profile, the profile page would contain the body model currently associated with that account as well as the wardrobe and the looks being saved to that account, paras. [0762]-[0767], disclosing the user can save multiple looks to the user’s account so the user can access the looks and share the looks as and when the user prefers, the saved looks will be displayed in an area of your account where you can browse around saved looks, para. [0868], disclosing the virtual fitting room is possible to view and interact with from different types of platforms, where the user will get the virtual fitting room experience from any device used, para. [0869], disclosing the mobile interface can be used as a way to save the experience you have when you are mobile, it can be to save a garment you see in store for later retrieval at home and capable of capturing images of for instance an outfit which you would like to recreate when you come to your larger screen device, indicating the virtual fitting room has a graphical user interface for receiving an outfit save command from the user); and in response to receiving the outfit save command, saving at least the second composite image of the user wearing the second outfit in the tangible, non-transitory computer-readable media (Adeyoola, para. [0267], disclosing a look is the body model dressed in an outfit, para. [0349], disclosing the user can save clothes to the user profile and store those in a “wardrobe”, para. [0451], disclosing trying on and saving outfits, para. [0558], . 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by the combination of Kattner, Burke, Haitani, and O’Brill with saving the user’s outfits and looks disclosed by Adeyoola. The suggestion/motivation would have been for the users to review (and purchase) the items they saw that day at any time, as suggested by Adeyoola (see Adeyoola, para. [0486]).
 claim 15, the combination of Kattner, Burke, Haitani, and O’Brill discloses the tangible, non-transitory computer-readable media of claim 1. However, Kattner, Burke, Haitani, or O’Brill does not expressly disclose wherein the method further comprises: receiving an outfit share command from the user via the graphical user interface; and in response to receiving the outfit share command, sharing the second composite image of the user wearing the second outfit comprising the first garment and the third garment via one or more social media networks. 
On the other hand, Adeyoola discloses receiving an outfit share command from the user via the graphical user interface (Adeyoola, para. [0267], disclosing a look is the body model dressed in an outfit, para. [0346], disclosing the images where the body model in an outfit can be shared as part of the shared look, para. [0348], disclosing the garments tried on the body model and the looks created can be shared and also stored in the virtual fitting room, para. [0758], disclosing one implementation of the sharing function can be seen in FIG. 39 where icons for sharing the look are present in the lower right hand corner, indicating the user can issue an outfit share command via icons on the graphical user interface); and in response to receiving the outfit share command, sharing the second composite image of the user wearing the second outfit comprising the first garment and the third garment via one or more social media networks (Adeyoola, para. [0267], disclosing a look is the body model dressed in an outfit, para. [0346], disclosing the images where the body model in an outfit can be shared as part of the shared look, para. [0348], disclosing the garments tried on the body model and the looks created can be shared and also stored in the virtual fitting . Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by the combination of Kattner, Burke, Haitani, and O’Brill with saving and sharing the user’s outfits and looks disclosed by Adeyoola. The suggestion/motivation would have been for the users to review (and purchase) the items they saw that day at any time and 

Regarding claim 19, the combination of Kattner, Burke, Haitani, and O’Brill discloses the tangible, non-transitory computer-readable media of claim 1, wherein generating the first virtual garment carousel for the user comprises: selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments (Kattner, para. [0047], disclosing actions of the user such as choose styles, choose colors to choose apparel items in a category with different styles or different colors, and apparel type option defines the category of apparel to compare if the action type is choose styles, Haitani, col. 3, lines 49-52, disclosing rotating through a carousel of image slices, col. 4, lines 26-42, disclosing interactive image presentation may be used for displaying thumbnail images of collections of dresses, coats, etc., col. 11, lines 19-26, disclosing configuration of image carousel of item images, FIG. 6, showing multiple item images of a person wearing a garment, indicating the apparel items as candidate garments and the chosen ones based on styles, colors, or types can be corresponding to selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments); and storing at least one garment image for each garment in the selected set of garments in the first virtual garment carousel (Kattner, para. [0047], disclosing actions of the user such as choose styles, choose colors to choose apparel items in a category with different styles or different colors, and apparel type option defines the category of apparel to compare if the action type is choose styles, Haitani, col. 3, lines 49-52, disclosing rotating through a carousel of . Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by Kattner and Burke with presenting the garment images as a virtual garment carousel disclosed by Haitani. The suggestion/motivation would have been for generating and updating an efficient configuration for display of item images in order to present the contents of a collection of item images to a user in a space-efficient and visually pleasing manner, as suggested by Haitani (see Haitani, Abstract).
However, Kattner, Burke, Haitani, or O’Brill does not expressly disclose selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part on rules relating to a user's activity, wherein the user's activity comprises a user's shopping data, and wherein the rules relating to the user's activity select candidate garments corresponding to the user's shopping data.
On the other hand, Adeyoola discloses selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part on rules relating to a user's activity, wherein the user's activity comprises a user's shopping data, and wherein the rules relating to the user's activity select candidate garments corresponding to the user's shopping data (Adeyoola, para. [0426], dis closing the user could get a recommendation that one of the garments they are trying out has complementary garments, indicating the recommendation of complementary garments can correspond to selecting garments from a plurality of candidate garments based at least in part on rules relating to the user’s activity of trying on garments as the user’s shopping data).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by the combination of Kattner, Burke, Haitani, and O’Brill with selecting complimentary garments to what the user is trying on disclosed by Adeyoola. The suggestion/motivation would have been for personalize the user’s outfit, as suggested by Adeyoola (see Adeyoola, para. [0976]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kattner, Burke, Haitani, and O’Brill as applied to claim 1 above, and further in view of US Patent Publication No. 2015/0256633 A1 to Chand et al.
Regarding claim 17, the combination of Kattner, Burke, Haitani, and O’Brill discloses the tangible, non-transitory computer-readable media of claim 1, wherein generating the first virtual garment carousel for the user comprises: selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part on one or more rules (Kattner, para. [0047], ; and storing at least one garment image for each garment in the selected set of garments in the first virtual garment carousel (Kattner, para. [0047], disclosing actions of the user such as choose styles, choose colors to choose apparel items in a category with different styles or different colors, and apparel type option defines the category of apparel to compare if the action type is choose styles, Haitani, col. 3, lines 49-52, disclosing rotating through a carousel of image slices, col. 4, lines 26-42, disclosing interactive image presentation may be used for displaying thumbnail images of collections of dresses, coats, etc., col. 11, lines 19-26, disclosing configuration of image carousel of item images, FIG. 6, showing multiple item images of a person wearing a garment, indicating the apparel items as candidate garments and the chosen ones based on styles, colors, or types can be the selected set of garments for the first virtual garment carousel based at least in part on one or more rules related to styles, colors, and/or types and the displayed apparel images can be the . Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the media disclosed by Kattner and Burke with presenting the garment images as a virtual garment carousel disclosed by Haitani. The suggestion/motivation would have been for generating and updating an efficient configuration for display of item images in order to present the contents of a collection of item images to a user in a space-efficient and visually pleasing manner, as suggested by Haitani (see Haitani, Abstract).
However, Kattner, Burke, Haitani, or O’Brill does not expressly disclose selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part on one or more location rules, wherein the location rules select candidate garments based on trends where the user is located or another location based on a user's search history. 
On the other hand, Chand discloses selecting a set of garments based at least in part on one or more location rules, wherein the location rules select candidate garments based on trends where the user is located or another location based on a user's search history (Chand, para. [0070], disclosing based on the location information, selecting a series of clothes from this brand that are popular in Asia and provides this series of clothes to the users, indicating the clothes provided can be a set of garments selected based at least in part on one or more locations rules (Asia), wherein the location rules select candidate garments based on trends where the user is located (selecting a series of clothes that are popular in Asia). Before the effective filing date of the claimed invention, it would have been obvious for a person .

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 18, none of the prior art references on the record discloses selecting a set of garments for the first virtual garment carousel from a plurality of candidate garments based at least in part on rules relating to a user's activity data, wherein the user's activity data comprises daily, weekly, and monthly activity, and wherein the rules relating to the user's activity data refresh candidate garments most frequently for users with daily activity, less frequently for users with weekly activity, and least frequently for users with monthly activity; and storing at least one garment image for each garment in the selected set of garments in the first virtual garment carousel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA DU whose telephone number is (571)270-5646.  The examiner can normally be reached on Monday - Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIXIA DU/Primary Examiner, Art Unit 2699